Citation Nr: 1601298	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-22 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral vascular disease (PVD), to include as secondary to service-connected peripheral neuropathy and angiosarcoma, and as due to herbicide exposure in service.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision, sent to the Veteran in March 2013, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay, particularly given the Veteran's health, but remand is necessary inasmuch as the medical opinion that was provided as a result of the Board's May 2015 remand was inadequate.

The Board's prior decision, in part, directed a VA examiner to opine as to whether the Veteran's PVD was directly related to service, to include as a result of presumed herbicide exposure therein.  The September 2015 VA examiner thereafter rendered a negative nexus opinion based solely on the fact that PVD is not included in the list of presumptive service connected diseases for herbicide exposure.  The Court of Appeals for Veterans Claims has held that "a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face."  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Thus, the opinion on direct service connection is inadequate, and an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the physician who provided the September 2015 VA examination (or another appropriate physician, if the examiner is unavailable).  The electronic claims file and a copy of this remand must be reviewed by the examiner, and a note that they were reviewed should be included in the report.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

After reviewing the claims file, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the bilateral lower extremity PVD had its onset in service or is otherwise related to service, to include as a result of presumed herbicide exposure therein.  In addressing this question, the examiner is advised that the fact that a given disability is not one for which service connection can be presumptively awarded cannot be used as the sole basis for a negative opinion.  Instead, relevant points that can be discussed include, but are not limited to, why the examiner finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  a38 C.F.R. § 20.1100(b) (2015).

